Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed September 15, 2020, in which Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites reference characters; e.g. Sh, L, h, Sm2, m2, Sm1, m1, Sf, f, m2 ≥ m1, m1 ≥ f, m1 ≥ h, Sm1’, Sh’, θ1, θ2, and θ2 > θ1. The claim limitations are indefinite as they are dependent on an understanding of the drawing and, do not clearly claim structural limitations of the sole. Applicant should clearly claim the structure of the sole. The claim is further indefinite as the apparent mathematical equations 0.16xL, (0.3 to 0.5)xL, (0.4 to 0.6)xL, 0.7xL are entirely unclear; i.e. ‘L’ is not claimed or disclosed in such a manner as to understand what sum such an equation is meant to render. It appears Applicant is intending to refer to points along the length of the sole, and the respective percentage at which the point is located with regard to the length; i.e. 0.16xL is meant to refer to a point at 16% of the sole length. Claim 19 is rejected as best understood by examiner, and Claim 20 is rejected as being further indefinite due to its dependency on Claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3-4, 6-9, 11-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolowski (US 2008/0110049).
Regarding Claim 1, Sokolowski discloses a shoe upper, the upper (30) comprising: an instep cover (40,50,60) for covering an instep side of a foot, wherein the instep cover has a structure in which a tongue portion (61) and an instep cover main body (40,50) are formed as a single body (as seen in Fig.8A-C), and a center portion (12) of the instep cover located in a width direction is substantially unstretchable in a length direction of the foot (Fig.1, para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, therefore portion 12 of the instep cover is “substantially” unstretchable in the length direction, inasmuch as has been claimed by Applicant).

Regarding Claim 3, Sokolowski discloses a shoe upper according to claim 1, wherein the instep cover is stretchable (via 61) in a width direction of the foot (para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch than forward portion 61”).

Regarding Claim 4, Sokolowski discloses a shoe upper according to claim 1, wherein the tongue portion (61) continues to a tip of a toe (as seen in Fig.8A-C).

Regarding Claim 6, Sokolowski discloses a shoe upper according to claim 1, wherein different members (40,50,60) in the instep cover are joined together through embroidery covering an end portion of at least one of the members (Fig.8A-C; para.53-54, the stitching joining 40,50 & 60 is “embroidery” inasmuch as has been claimed by Applicant). Further, it is noted that “joined together through embroidery” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 7, Sokolowski discloses a shoe upper according to claim 1 wherein the upper further comprises a plantar cover (62) for covering the entire plantar side of the foot (as seen in Fig.8A-C).

Regarding Claim 8, Sokolowski discloses a shoe upper according to claim 2, wherein the instep cover is stretchable (via 61) in a width direction of the foot (para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch than forward portion 61”).

Regarding Claim 9. The shoe upper according to claim 2, wherein the tongue portion (61) continues to a tip of a toe (as seen in Fig.8A-C).

Regarding Claim 11, Sokolowski discloses a shoe upper according to claim 2, wherein different members (40,50,60) in the instep cover are joined together through embroidery covering an end portion of at least one of the members (Fig.8A-C; para.53-54, the stitching joining 40,50 & 60 is “embroidery” inasmuch as has been claimed by Applicant). Further, it is noted that “joined together through embroidery” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 12, Sokolowski discloses a shoe (10), the shoe comprising: a shoe upper (30) and a sole (20), wherein the upper comprises an instep cover (40,50,60) for covering an instep side of a foot, the instep cover has a structure in which a tongue portion (61) and an instep cover main body (50,60) are formed as a single body (as seen in Fig.8A-C), and a center portion (12) of the instep cover located in a width direction is substantially unstretchable in a length direction of the foot (Fig.1, para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, therefore portion 12 of the instep cover is “substantially” unstretchable in the length direction, inasmuch as has been claimed by Applicant), and wherein the shoe upper is integrated with the sole (Fig.1; para.37).

Regarding Claim 14, Sokolowski discloses a shoe according to claim 12, wherein the instep cover is stretchable (via 61) in a width direction of the foot (para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch than forward portion 61”).

Regarding Claim 15, Sokolowski discloses a shoe according to claim 12, wherein the tongue portion (61) continues to a tip of a toe (as seen in Fig.8A-C).

Regarding Claim 17, Sokolowski discloses a shoe according to claim 12, wherein different members (40,50,60) in the instep cover are joined together through embroidery covering an end portion of at least one of the members (Fig.8A-C; para.53-54, the stitching joining 40,50 & 60 is “embroidery” inasmuch as has been claimed by Applicant). Further, it is noted that “joined together through embroidery” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 18, Sokolowski discloses a shoe according to claim 12, wherein the upper further comprises a plantar cover (62) for covering the entire plantar side of the foot (as seen in Fig.8A-C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049).
Regarding Claims 2 and 13, Sokolowski discloses a tensile strength of the center portion (12) of the instep cover located in a width direction when stretched (Fig.1, para.48 & 51; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, which provides a tensile strength; additionally, a high strength yarn also provides a tensile strength). Sokolowski does not disclose the tensile strength of the center portion of the instep cover located in a width direction when stretched by 10% is 50 N/mm2 or more. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the instep cover of Sokolowski with a tensile strength in the width direction when stretched by 10% is 50 N/mm2 or more, in order to provide the optimum durability and shape stability to the instep cover of the upper. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, it is noted that “when stretched by 10% is 50 N/mm2 or more” recites a product-by-process limitation; i.e. a result variable of the product in a state of testing is product by process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

4.	Claims 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049) in view of Cole (US 2002/0148258).
Regarding Claims 5, 10, and 16, Sokolowski discloses a shoe upper according to claim 1/2/12, wherein the tongue portion (61) is constituted by a warp knitted fabric (para.47; i.e. warp knit jacquard) that includes a non-elastic fiber and an elastic fiber (para.50-51). Sokolowski does not disclose the knitted fabric includes a non-elastic yarn and an elastic yarn. However, Cole teaches a knitted fabric having a non-elastic yarn (12; para.15) and an elastic yarn (14; para.25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the knitted tongue portion of Sokolowski with a non-elastic yarn and an elastic yarn, as taught by Cole, in order to provide a knitted component with stretch qualities which enhance close shape fitting of an upper to the foot of a wearer, giving the desired dimension and shape to the upper.

5.	Claims 19-20 is/are rejected, insofar as are definite, under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049) in view of Dupre (US 2017/0095034).
Regarding Claim 19, Sokolowski discloses a shoe according to claim 12, wherein a ground contact surface of the sole has a curved shape that protrudes downward (from the arch) at a forefoot portion (as seen in Fig.1), and, when, on a plantar contact surface of the sole, a position of a rearmost end of the plantar contact surface is the origin, a path length to a leading end of a tiptoe that is measured along the plantar contact surface is L, and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane, and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane (as seen in Fig.1), a sole thickness at a position Sh (i.e. a point in 13) where a path length from the position of the rearmost end of the plantar contact surface is 0.16xL is h (there is a height at a point in 13 that is at 0.16xL), a sole thickness at a position Sm2 (i.e. a mid-point in 12) where the path length is (0.3 to 0.5)xL is m2 (there is a height at a point in 12 that is at (0.3 to 0.5)xL), a sole thickness at a position Sm1 (i.e. a forward in 12) (where Sm1 is disposed frontward of Sm2) where the path length is (0.4 to 0.6)xL is m1 (there is a height at a point in 11 that is at (0.4 to 0.6)xL), and a sole thickness at a position Sf (i.e. a point in 11) where the path length is 0.7xL is f (there is a height at a point in 11 that is at 0.7xL). Sokolowski does not disclose the following relational expressions (1) to (3) are satisfied, (1) m2 ≥ m1, (2) m1 ≥ f, and (3) m1 ≥ h, and
when an angle formed by a line that connects the position Sm1 and the position Sh with a horizontal plane is θ1, a position where a vertical straight line drawn from the position Sm1 intersects with the ground contact surface of the sole is Sm1', a position where a vertical straight line drawn from the position Sh intersects with the ground contact surface of the sole is Sh', and an angle formed by a line that connects the position Sm1' and the position Sh' with a horizontal plane is θ2, θ2 > θ1 holds true. However, Dupre teaches a shoe having a sole (Fig.15), wherein a ground contact surface of the sole (200) has a curved shape that protrudes downward at a forefoot portion (12,14), and, when, on a plantar contact surface of the sole, a position of a rearmost end of the plantar contact surface is the origin, a path length to a leading end of a tiptoe that is measured along the plantar contact surface is L (100% of the length of 260), and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane (as seen in Fig.15), a sole thickness at a position Sh (i.e. a point 0.16 from the heel end of 260) where a path length from the position of the rearmost end of the plantar contact surface is 0.16xL is h (i.e. entire thickness of 200 at a point 0.16 from the heel end of 260; para.97), a sole thickness at a position Sm2 (i.e. a point 0.3 to 0.5 from the heel end of 260) where the path length is (0.3 to 0.5)xL is m2 (i.e. entire thickness of 200 at a point 0.3 to 0.5 from the heel end of 260; para.97), a sole thickness at a position Sm1 (i.e. a point 0.4 to 0.6 from the heel end of 260) (where Sm1 is disposed frontward of Sm2) where the path length is (0.4 to 0.6)xL is m1 (i.e. entire thickness of 200 at a point 0.4 to 0.6 from the heel end of 260; para.97), and a sole thickness at a position Sf (i.e. a point 0.7 from the heel end of 260) where the path length is 0.7xL is f (i.e. entire thickness of 200 at a point 0.7 from the heel end of 260; para.97), the following relational expressions (1) to (3) are satisfied, (1) m2 ≥ m1, (2) m1 ≥ f, and (3) m1 ≥ h (para.97; see annotated Figure below), and when an angle formed by a line that connects the position Sm1 and the position Sh with a horizontal plane is θ1, a position where a vertical straight line drawn from the position Sm1 intersects with the ground contact surface of the sole is Sm1', a position where a vertical straight line drawn from the position Sh intersects with the ground contact surface of the sole is Sh', and an angle formed by a line that connects the position Sm1' and the position Sh' with a horizontal plane is θ2, θ2 > θ1 holds true (see annotated Figures below).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the sole of Sokolowski, to have the curvature and thicknesses, as taught by Dupre, in order to provide a sole structure with dimensions that improve efficiency in the performance of the footwear during running motions

    PNG
    media_image1.png
    511
    754
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    511
    754
    media_image2.png
    Greyscale


Regarding Claim 20, Dupre further teaches a shoe according to claim 19, wherein the sum of the θ2 and the θ1 is 40 degrees or more (See annotated Figures above; the sum of the two angles would be at least 40 degrees).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732